--------------------------------------------------------------------------------

CONFORMED COPY

 Amendment to Separation Agreement


This Amendment to Separation Agreement (the “Amendment”) is made and entered
into this 29th day of June, 2009 by and between Petroleum Development
Corporation, a Nevada Corporation (the “Company”) and Eric R. Stearns
(“Stearns”) (collectively, the “Parties”).
 
WHEREAS, the Parties executed a Separation Agreement on May 19, 2009;
 
WHEREAS, the Separation Agreement  provides that Exhibit B thereto is to be
amended to identify the fourteen thousand five hundred (14,500) Shares of
Restricted Stock of the Company listed on such Exhibit which vest pursuant to
the Separation Agreement;
 
WHEREAS, the Parties desire to amend Exhibit B by this Amendment which also
serves to clarify that (i) eight thousand forty-five (8,045) unexercised Options
were forfeited (ii) sixteen thousand three hundred seventy-five (16,375) Shares
of Restricted Stock were forfeited and (iii) twenty one thousand two hundred
sixty three (21,263) Performance Shares were forfeited;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree to amend Exhibit B of the
Separation Agreement to read as follows:
 
 
EXHIBIT B
                             
EQUITY COMPENSATION
                             
AWARDS OUTSTANDING AS OF MAY 19, 2009
                                         
Shares
                                       
Accelerated
 
Total Shares
                       
Pursuant to
 
Vested and
               
Vested
 
Unvested
 
Original
 
Outstanding
   
Original
 
Ending
 
Original
 
As of
 
As of
 
Terms of
 
as of
Award Type
 
Grant Date
 
Vest Date
 
Award
 
5/19/2009
 
5/19/2009
 
Award
 
6/18/2009
                             
Options
 
3/16/2006
 
 3/16/2010
 
            4,375
 
            3,281
 
            1,094
 
           1,094
 
           4,375
   
12/13/2004
 
12/13/2008
 
            3,670
 
            3,670
 
                  -
 
                 -
 
           3,670
           
            8,045
 
            6,951
 
            1,094
 
           1,094
 
           8,045
                             
Restricted Stock
 
3/4/2009
 
3/4/2013
 
          16,101
 
                  -
 
          16,101
 
         16,101
 
         16,101
   
3/7/2008
 
1/1/2013
 
            8,921
 
            1,784
 
            7,137
 
           7,137
 
           7,137
   
3/7/2008
 
3/7/2012
 
            4,384
 
            1,096
 
            3,288
 
           3,288
 
           3,288
   
2/20/2007
 
2/20/2011
 
            5,976
 
            2,988
 
            2,988
 
           2,988
 
           2,988
   
3/16/2006
 
3/16/2010
 
            5,441
 
            4,080
 
            1,361
 
           1,361
 
           1,361
           
          40,823
 
            9,948
 
          30,875
 
         30,875
 
         30,875
                             
Performance Shares (1)
 
3/4/2009
 
12/31/2011
 
            7,179
 
                  -
 
            7,179
 
                 -
 
                 -
   
3/7/2008
 
12/31/2010
 
            7,189
 
                  -
 
            7,189
 
                 -
 
                 -
   
2/20/2007
 
12/31/2009
 
            6,895
 
                  -
 
            6,895
 
                 -
 
                 -
           
          21,263
 
                  -
 
          21,263
 
                 -
 
                 -
                                         
          70,131
 
          16,899
 
          53,232
       
Total shares vested and outstanding
                   
         38,920
                             
Unexercised options forfeited
                 
          (8,045)
Restricted shares forfeited
                 
        (16,375)
                             
Total shares issued
                 
         14,500
                             
(1) Forfeited pursuant to section 4(a)(5) of the Separation Agreement dated May
19, 2009.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Stearns have duly executed this Separation
Agreement as of the date first above written.
 


 
Petroleum Development Corporation
 


 

 
By:
  /s/ Daniel W. Amidon     /s/ Eric R. Stearns      
Eric R. Stearns


 
 

--------------------------------------------------------------------------------

 
